ON REHEARING.
McCLELLAN, J. —
In the opinion of the court (ante) the particular issue, as respects the damages claimed, *47made by count 4, is carefully set forth; and the evidence by which the plaintiff (appellee) undertook to sustain the affirmative of that issue is accurately set down. This appeal, like all others, must be alone considered and decided on the record before the court.
None of the decisions or texts cited on brief for the applicant for rehearing, except, perhaps, those set forth or noted in 5 Aun. Cas. 825 et seq., have any tendency to reflect upon the correctness of the conclusion given effect, on the. issue and the evidence, on this appeal. Here, according to the plaintiffs own statement, the estimate of the value of the “use of the said carnival outfit and people” at Alexander City, for one day, was' expressly based by him upon the pure guess fas to how many people would have, on that day, purchased tickets to attend his amusements. There is no decision by this court that gives color or countenance to a recovery of actual damages upon testimony purely speculative.
The rehearing is denied.